Per Curiam:
We think the court had power to appoint a substituted trustee, and the question whether or not he should give security was a matter resting in the discretion of-the court under the law as it then existed. The court having exercised that discretion, the validity of the appointment and the power of the trustee under it was not open to collateral attack. We think, therefore, that the title tendered by deed from the substituted trustee was a marketable title, and the plaintiff was bound to accept it. Judgment should be ordered for defendants, with costs. Present — Ingraham, P. J., McLaughlin, Laughlin, Miller and Dowling, JJ. Judgment ordered for defendants, with costs. Settle order on notice.